DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/03/2020. As directed by the amendment: claims 1, 4-6, 13 and 16 have been amended, new claims 20-22 have been added, and no claims have been cancelled. Thus, claims 1-22 are presently pending in this application, and examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 16 and 20, which set forth the limitation of “an inner surface”, on the third to last line of claim 1, on line 6 of claim 16, and line 4 of claim 20; this limitation is found to be confusing.  It is not clear what exact structure/where exactly the structure of this limitation is in reference to, specifically “an inner surface” of what?  For the purpose of examination, as can be gleaned from the originally filed disclosure, the limitation shall be interpreted as “an inner surface of the circulatory system”; amendment as such, to clarify the claim is needed.  
Regarding claims 17-19, the preamble of the claims state “The method of claim 15”, however claim 15 is a device claim, i.e. the preamble states “The system of claim 1” (emphasis added).  For the purpose of examination, the preamble of claims 17-19 shall be interpreted as “The method of claim 16”, since claim 16 is an independent method claim. 


Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman, III et al. (US PG Pub. 2015/0073544), hereinafter Gorman.
Regarding claim 1, Gorman discloses a system, illustrated in Figures 1-6, comprising an expandable docking station (10&20 together forming the docking station) that includes a valve seat (the lumen of the docking station) that expands to a deployed size; one or more sealing portions (SP) connected to the valve seat that are constructed to expand radially outward of the valve seat and provide a seal over a range of sizes of expansion; and one or more retaining portions (RP) connected to the one or more sealing portions (SP), the one or more retaining portions (RP) being configured to retain the docking station at a deployed position in a circulatory system, illustrated in Figures 1-5 and modified figures 1 and 5, below ([0022], Lines 5-10; [0023] & [0024], Lines 1-6); an expandable valve (40) that comprises an expandable frame that is expandable to engage the valve seat of the docking station; and a valve element connected to the expandable frame, illustrated in Figure 6 ([0023], Last 2 lines); wherein a first retaining portion (RP (1)) of the one or more retaining portions (RP) extends radially and axially outward toward a fist end of the expandable docking station such that when the system is at the deployed position the first retaining portion (RP (1)) is against an inner surface of the circulatory system to enhance retention, illustrated in Figures 1, 4-6 and modified figures 1 and 5, below; and though it does not specifically disclose a pressure of blood acting on a second end of the expandable valve and docking station forces the first retaining portion against the inner surface of the circulatory system to enhance retention by the first retaining portion at the deployed position, this limitation is considered functional language/intended use, and the structure of the retaining portions (RP), specifically the first retaining portion (RP (1)), is capable of, i.e. has the physical/structural ability of, meeting the intended use since it lays/is pressed against the inner surface of the circulatory system, as illustrated in Figures 4-6 and modified figure 5, below, and it is well known, and obvious, to one having ordinary skill in the art, that blood pressure, when the valve component is closed, at the second end (the end opposite the first retaining portion) would add additional pressure/force on the first retaining portion against the inner surface of the circulatory system, thereby enhancing retention by the first retaining portion at the deployed position.

    PNG
    media_image1.png
    359
    675
    media_image1.png
    Greyscale

Regarding claim 2, Gorman discloses the system of claim 1, wherein the valve seat is not substantially expanded radially outwardly by a radially outward force of the expandable valve, illustrated in Figures 5 and 6 ([0023]).
Regarding claim 3, Gorman discloses the system of claim 1, and though it is not specifically stated that the range of sizes comprises 27mm to 38mm, this parameter is a mere matter of normal design choice based on intended use of the device/docking station.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate size range for the device/docking station to expand, including in the range of 27mm to 38mm, as claimed, based on intended use of the device/docking station (i.e. the location/size of the vessel the system is implanted in); and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 4, Gorman discloses the system of claim 1, wherein along a length of the docking station at multiple different cross-sectional planes perpendicular to a longitudinal axis of the docking station, the docking station is configured to expand radially outwardly to different cross-sectional, illustrated in Figures 1, 4 and 5 ([0023], Lines 5-8).
Regarding claims 5 and 6, Gorman discloses the system of claim 1, and though it does not specifically disclose, that when the system is installed at the deployed position, the force applied by the one or more retaining portions is in proportion to blood pressure acting on the system, and/ being greater in a diastolic phase than in a systolic phase, these limitations are considered functional language/intended use, and/or natural effects of the body in which the system is implanted; it is also noted that the structure of the system, i.e. having a one way valve within/engaging the inner walls of the docking station, and one or more retaining portions (RP) on the docking station, make the system capable of, i.e. it has the physical/structural ability of, meeting the above mentioned parameters due to the fact that the retaining portions (RP) lay/are pressed against the inner surface of the circulatory system, as illustrated in Figures 4-6 and modified figure 5, above; and it is well known, and obvious, to one having ordinary skill in the art, that blood pressure acting on the system would proportionately affect the force, applied by the one or more retaining portions, on the inner surface of the circulatory system; specifically when the valve component is closed, i.e. the heart is in a diastolic phase, blood flow against the system would create/cause a greater pressure/force on the one or more retaining portions against the inner surface of the circulatory system then when the valve component is open, i.e. the heart is in a systolic phase, and the blood flows through the system/valve unimpeded cause a lower/less pressure/force on the one or more retaining portions against the inner surface of the circulatory system.
Regarding claim 7, Gorman discloses the system of claim 1, and though it is not specifically stated that the valve seat is formed by a suture, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Gorman clearly states that a valved stent (40) is mounted in the docking station, illustrated in Figure 6 ([0014] & [0023], last two lines); and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate attachment mechanism/seat, including suturing/a suture, since this is a very well-known attachment mechanism in the art.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the valve seat comprising a suture, as opposed to any other material and/or mechanism/way of attachment.
Regarding claim 8, Gorman discloses the system of claim 1, wherein the sealing portion (SP) comprises a portion of a metal frame (10) covered with a fabric (20), illustrated in Figure 1 and modified figure 1, above ([0022], Lines 1-5).
Regarding claim 9, Gorman discloses the system of claim 1, and though it is not specifically stated that the sealing portion comprises an open cell foam, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the sealing portion (specifically portion 20), including an open cell foam, as claimed; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Regarding claim 10, Gorman discloses the system of claim 1, wherein a portion of the docking station is permeable to blood (portion 10) and a portion of the docking station is impermeable to blood (portion 20), illustrated in Figure 1 ([0022], Lines 1-5 – to clarify, portion 10 is a stent like structure which would allow blood to flow therethrough on the top and bottom of the docking station; and portion 20 is an absorbent structure/material, absorbing blood and create a seal, thereby being impermeable).
Regarding claim 11, Gorman discloses the system of claim 10, wherein the portion that is impermeable to blood (portion 10) extends from at least the valve seat to at least the sealing portion (SP), illustrated in Figure 1 and modified figure 1, above.
Regarding claim 12, Gorman discloses the system of claim 1 wherein the docking station is adjustable in length, illustrated in Figures 1, 4 and 5 (to clarify, the length of the docking station is longer in the crimped compressed state and shortens as it expands; thus the length is considered to be adjustable based on how much expansion the docking station undergoes).
Regarding claim 14, Gorman discloses the system of claim 1, wherein the one or more retaining portions (RP) extend radially outward of the one or more sealing portion (SP) when the docking station is in an unconstrained state, illustrated in Figure 1 and modified figure 1, above.
Regarding claim 16, Gorman discloses a method of installing an expandable valve (40) in a docking station (10&20 together forming the docking station) comprising expanding a docking station at a deployed position in a circulatory system such that a valve seat (i.e. the lumen) of the docking station expands to a valve seat deployed size, a sealing portion (SP) of the docking station expands to a sealing size in a predetermined range of sizes, and one nor more retaining portions (RP) of the docking station expand into engagement with an inner surface of the circulatory system at the deployed position; expanding a frame of an expandable valve (40) to engage the valve seat of the docking station, illustrated in Figures 1-6 and modified figures 1 and 5, above ([0020] - [0024]); wherein a first retaining portion (RP (1)) of the one or more retaining portions (RP) extends radially and axially outward toward a fist end of the expandable docking station such that when the system is at the deployed position the first retaining portion (RP (1)) is against an inner surface of the circulatory system to enhance retention, illustrated in Figures 1, 4-6 and modified figures 1 and 5, above; and though it does not specifically disclose a pressure of blood acting on a second end of the expandable valve and docking station forces the first retaining portion against the inner surface of the circulatory system to enhance retention by the first retaining portion at the deployed position, this limitation is considered functional language/intended use, and the structure of the retaining portions (RP), specifically the first retaining portion (RP (1)), is capable of, i.e. has the physical/structural ability of, meeting the intended use since it lays/is pressed against the inner surface of the circulatory system, as illustrated in Figures 4-6 and modified figure 5, above, and it is well known, and obvious, to one having ordinary skill in the art, that blood pressure, when the valve component is closed, at the second end (the end opposite the first retaining portion) would add additional pressure/force on the first retaining portion against the inner surface of the circulatory system, thereby enhancing retention by the first retaining portion at the deployed position.
Regarding claim 17, Gorman discloses the method of claim 16, wherein the valve seat is not substantially expanded radially outwardly by a radially outward force of an expandable valve, illustrated in Figures 5 and 6 ([0023]).
Regarding claim 18, Gorman discloses the method of claim 16, and though it is not specifically stated that the range of sizes comprises 27mm to 38mm, this parameter is a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate size range for the sealing portion to expand, including the range of 27mm to 38mm, based on intended use of the device/docking station (i.e. the location/size of the vessel the device is implanted); and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 19, Gorman discloses the method of claim 16, and though it is not specifically stated that the valve seat is formed by a suture, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Gorman clearly states that a valved stent (40) is mounted in the docking station, illustrated in Figure 6 ([0014] & [0023], last two lines); and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate attachment method/seat, including suturing/a suture, since this is a very well-known attachment mechanism in the art.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the valve seat comprising a suture, as opposed to any other material and/or mechanism/way of attachment.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gorman as applied to claim 1 above, and in view of Eidenschink et al. (US PG Pub. 2015/0265400), hereinafter Eidenschink.
Regarding claim 15, Gorman discloses the system of claim 1, but does not disclose one or more extensions, having a triangular head, for releasably attaching to retainer recesses of a delivery catheter.
	However, Eidenschink teaches an expandable docking station (10) for retaining a valve prosthesis, wherein the expandable docking station (10) includes one or more extensions (18) which are releasably attachable to retainer recesses (49) of a delivery catheter, illustrated in Figures 1A and 2A; the extensions/retaining tabs (18), via engagement with the retainer recesses, help to maintain the device/expandable docking station (10) in the delivery device/catheter and minimize longitudinal and rotational movements of the device/docking station during implantation/deployment ([0052], Lines 3-4; [0057] & [0071]).
	In view of the teachings of Eidenschink, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the docking station, of the system of Gorman, to include one or more extensions which releasably attachable to retainer recesses of a delivery catheter, in order maintain the docking station in the delivery catheter and minimize longitudinal and rotational movements of the docking station during implantation/deployment. Though it is not specifically disclosed the extensions include a triangular head, it would have been an obvious matter of design choice to make the extension head of whatever form or shape was desired or expedient, and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape for the extension head, including triangular, as claimed, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.  Furthermore, it is also to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the extension head being triangular, as opposed to any other shape/form.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman as applied to claim 1 above, and in view of Rowe (US PG Pub. 2008/0208327).
Regarding claims 21 and 22, Gorman discloses the system of claim 1, wherein the expandable docking station comprises a frame (10) including a first portion having a first diameter and defining the valve seat (i.e. lumen portion where valve 40 is deployed), a second portion, having a second diameter, defining the one or more sealing portions (SP), and a third portion, having a third diameter larger than the second diameter and defining the one or more retaining portions (RP), illustrated in Figure 1 and modified figure 1 above; but does not teach the second diameter being larger than the first diameter.
	However, Rowe teaches a system, in the same filed of endeavor, comprising a docking station frame (102) including a first portion having a first diameter (1D) and defining the valve seat (i.e. the lumen where valve 12 is deployed), a second portion having a second diameter (2D) larger than the first diameter (1D), and a third portion having a third diameter (3D) larger than the second diameter (2D) and defining retaining portions (i.e. the tips of the crown), illustrated in Figure 7 and modified figure 7 below.
	In view of the teachings of Rowe, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shape/form of the frame, of the expandable docking station of Gorman, such that the second diameter is larger than the first diameter, and the third diameter is larger than the second diameter (as taught by Rowe), since a change in shape/form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.

    PNG
    media_image2.png
    328
    451
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive.  Applicant argues that the prior art of Gorman does not meet all the limitations set forth in independent claims 1 and 16, as currently amended, stating that Gorman does not specifically teach that the retaining portions/the ends of stent 10 “perform any stent-retaining function”, and also does not specifically disclose that pressure of blood on a second end of the expandable valve and docking station forces the first retaining portion against and inner surface to enhance retention.  Examiner respectfully disagrees with Applicant’s assertion.  Gorman clearly teaches a first retaining portion (RP (1)) of the one or more retaining portions (RP) which extends radially and axially outward toward a fist end of the expandable docking station, such that when the system is at the deployed position the first retaining portion (RP (1)) is against an inner surface of a circulatory system, illustrated in Figures 1, 4-6 and modified figures 1 and 5, above.  Furthermore, as mentioned above in the rejection section, though Gorman does not specifically disclose a pressure of blood acting on a second end of the system forces the first retaining portion against the inner surface to enhance retention by the first retaining portion at the deployed position, this limitation is considered functional language/intended use, and the structure of the retaining portions (RP), specifically the first retaining portion (RP (1)), is capable of, i.e. has the physical/structural ability of, meeting the intended use since it lays/is pressed against the inner surface of the circulatory system, as illustrated in Figures 4-6 and modified figure 5, above.  It is well known, and would be obvious to one having ordinary skill in the art, that blood flow, when the valve component is closed, at the second end (the end opposite the first retaining portion) would create additional pressure/force on the first retaining portion against the inner surface of the circulatory system, since the valve is closed and pressure would build up, causing the additional pressure/force on the first retaining portion, and would thereby enhance retention by the first retaining portion at the deployed position.  Thus, it is deemed that the rejections of independent claims 1 and 16, as being unpatentable over the prior art of Gorman, are proper, and the rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774